Vv90-1,8 MW
V90-2,0 MW

Constructed over the base of experience

Innovetion in the technology of blades

Maximum efficiency

Generators OptiSpeed®* of V90-1,8 MW and del V90-2,0
MW are an adaptation of the installed in one of the wind
energy turbines of the greatest success Vestas, el V80.
OptiSpeed® represents _a significant advance in the
performance of wind turbines, because it enables a
variation of approximately a 60% of the turn speed of the
rotor with respect to the nominal speed. This means that
with OptiSpeed®, the rotor speed may vary up to a 30%
above or below the synchronous speed. Its objective is
simple: maximize energy production

To obtain this objective, it gets profit of the best
performanceo of the low and variable rotation , it stores
the surplus of energy in a rotatory way and explodes all
the force of momentary spells. Asa result, OptiSpeed®
increases the annual production of energy...

As an additional benefit, OptiSpeed®
tensions in the multiplier, in the blades and the tower
thanks to minor peaks of charge. Besides, since the noise
id generated by a wind turbine it depends on wind speed,
minor rotation speeds enable OptiSpeed®
naturally the noise levels

also reduces the

to reduce

Finally, OptiSpeed® helps our wind turbines V90 to
supply energy of the best quality to the net, with a
rapid synchronization, a reduced harmonic distortion
and less fluctuations

3x44 meters of forefront technology

Vestas blades have always been among the lightest in the
world and with the wind turbines Voo we have leveled
up. The new blades incorporate various new lighter
materials, mainly carbon fiber in the poles which support
the load. Carbon fiber not only is lighter than glass fiber

*O ptiSpead? de V estas no estd disponible en EE. UU. ni Canada.

in previous blades, but in their stronger force and rigidity
have been made possible to reduce the quantity of
material needed This means that, even though our Voo
have 27% more of the swept area than V8o, longer blades
weigh approximately the same.

Vo90 blades present a new profile aerodynamically
superior to the previous generation Vestas Engineers
developed this profile technologically advenced through
the improvement of the relation between the global
impact of the charge of the wind turbine and the energy
annually generated. The result of their work has been a
new form of plan and a new curved back edge.

The resulting aerodynamic plan improves energy
production, and makes the blade profile less sensible to
dirtiness in the attack edge and maintains a good
geometrical relation between the thickness in an
aerodynamic plan and the following, In the wind turbine
Voo this is translated in an increase in the combined
production with a reduction in charge transferences, thus
ina general improvement.

Demonstrated performance

Wind Energy parks require great investments and the
process may be very complicated. To ease the process
of evaluation and purchase, Vestas has identified three
decisive factors that determine the quality of wind
turbine: the energetic production, the energetic quality
and noise levels.

We passed several months testing and documenting the
performance of our wind turbines. Once fully
satisfied, we make a final com probation through an
independent organization that verifies the results. This is
normal practice in Vestas, a procedure that we call Proven
Performance In Vestas we do not only speak of quality
We demonstrate it with facts.
| Hub controller

2 cylinder of flow control
3 Hub

Principal Axis

5 oilcooler

Technical Specifications

6 Mmutsiptier b High tension

7 brakeot prolonged stop transformer

8 Maintenance crane c Blades

9 Contotter vm P-top d Blade bearing

a Ultrasonic sensors e Rotor Block System

f Hydraulic unit

Power Curve V90-1,8M W and 2.0MW

2,500

2,250

2,000 4

1,750

1,500

1,250

1,000

5 10 15
Wind speed

— Vo00-18 MW — Voo-20mw

Q Chasis

h Orientation
system

i Coupling
j OptiSpeed®

k Air cooler for
the generator
Wind

30

nomital

Speed

Number of blades.

Tie

Pass

Time
50 Hz Generator 60 He
1700 1850
1.500 1650
7 1450
Time
Production
2500
E1500
500
Time

OptiSpeed” permite una variacién de las velocidades de giro del
rotor de un 60% aproximadamente en relacién con la velocidad
nominal. Asi, con OptiSpeed", la velocidad del rotor puede variar hasta
un 30% por encima 0 por debajo de la velocidad sincrénica, Esto
reduce las fluctuaciones no deseadas en la produccién suministrada a
la red eléctrica y minimiza las cargas en las partes esenciales del
aerogenerador.

Rotor

Diameter. 90m
Swept area. 6.362 m*,
Turn Speed 14,9 rpm

operative interval 9,0-14,9 rpm.

3

Power /OptiSpeed®

Regulation:

Pneumatic Brake Three hydraulic cylinders of pass

one

Tower.

Hub height. 80m, 95m, 105 m

Operative Data
Date TEC IIIA/DIBt IT:
1,800 kW/2,000 kW.

Star speed 3,5 m/s 2,5 m/s

Sipasthef wind 12 m/s 13 m/s

Speed of cut 25 m/s 25m / 21m.

Generator
Date: TEC IILA/DIBt II:

Type. Optispeed with Optispeed with
asynchronous asynchronous

eect — on

Operative Data 50 Hz/60 Hz690V 50 Hz/60 Hz 690 V

Multiplier

Type. Planetary axis/helical

Control

Type. Control based in mycroprocessor of all the:
functions for the wind turbine with option

of remote supervision.

Optimization and regulation

through OptiSpeed and
regulation of pass OptiTip

Weight

Nacelle 68t.
Rotor 38t.

Tower.

Hub height. TECHA —IECIIIA
80m 1g0t 150t
95m zoot —-

105m > .

roneladas metricas

Las torres D [Bt sélo han sido aprobadas en Alemania.

DIBt IT

200
225t
Todas las especificaciones estan sujetas a modificaciones
sin preaviso.
Constructed over the base of experience

Most advanced Wind turbines are not developed from
nothing To create the new V90-1,8 MW and Vg90-2,0
MW for medium and low intensity winds we have
resorted to a our vast experience acquired as the first
provider of wind energy systems in the world. Plainly, we
have applied designs with success in our products

We started with nacelles of our most proved wind
turbines V8o that incorporate technology OptiSpeed to
achieve maximum productivity. ‘Then we added new and
revolutionary blades V90-30 MW for high density winds.
We show you the components to ensure an optimal
harmonization and benefit from the conditions of final
placement

The resulting Wind turbines V90-1,8/2,0 MW have been
improved for its installation in areas of scarce turbulence

and low to medium intensity This new wind turbines are
so efficient that can generate 25% more of energy than
V80.

Naturally, the turbines
incorporate innovations For example, Vestas engineers

new integrated wind
dedicated two years to the job of designing a more
efficient and solid multiplier Besides, even though the
90 m rotor weighs approximately the same as the rotor
of v8o, longer blades imply bigger charges, so we have
reinforced the transmission and other important
components of the Voo.
Vestas Mediterranean
Edificio Sarrid Forum B Planta 4a
Can Rabia, 3-5
08017 Barcelona

Espafia
Tel.: +34 932 4198 00
Fax: +34 932 41 40 80

vestas-mediterranean@vestas.com
www.vestas.com

Puede encontrar un listado completo
de todas nuestras oficinas de venta
y servicio en www.vestas.com

